106 U.S. 391 (____)
LANDSDALE
v.
SMITH.
Supreme Court of United States.

*392 Mr. H.O. Claughton, with whom were Mr. C.P. Culver and Mr. Thomas Jesup Miller, for the appellant.
Mr. Job Barnard and Mr. James S. Edwards for the appellees.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
It has been a recognized doctrine of courts in equity, from the very beginning of their jurisdiction, to withhold relief from those who have delayed for an unreasonable length of time in asserting their claims. Elmendorf v. Taylor, 10 Wheat. 152; Piatt v. Vattier, 9 Pet. 405; Maxwell v. Kennedy, 8 How. 210; Badger v. Badger, 2 Wall. 87; Cholmondeley v. Clinton, 2 Jac. & W. 1; 2 Story, Eq. Jur., sect. 1520. In Wagner v. Baird, 7 How. 234, it was said that long acquiescence and laches by parties out of possession are productive of much hardship and injustice to others, and cannot be excused except by showing some actual hindrance or impediment, caused by the fraud or concealment of the party in possession, which will appeal to the conscience of the Chancellor.
And, contrary to the view pressed in argument, a defence grounded upon the staleness of the claim asserted, or upon the gross laches of the party asserting it, may be made by demurrer, not, necessarily, by plea or answer. A different rule has been announced by some authors, and in some adjudged cases; generally, however, upon the authority of the case of The Earl *393 of Deloraine v. Browne, 3 Bro. C.C. 633. Lord Thurlow, who decided that case, is reported to have declared, when overruling a demurrer to a bill charging fraudulent representations as to the value of an estate, and praying an account of rents, profits, &c., that his action was based upon the ground that length of time, proprio jure, was no reason for a demurrer; that it was only a conclusion from facts, showing acquiescence, and was not matter of law; and that he could not allow a party to avail himself of an inference from facts on a demurrer. But in Hovenden v. Lord Annesley, 2 Sch. & Lef. 607, decided in 1806, Lord Redesdale expressed his disapproval of the decision of Lord Thurlow, as reported by Brown, and said that it was rendered in a hurry, when the latter was about to surrender the seals, and when much injury might have been done to parties had judgments not been given before the latter retired from office. The rule, as announced in Hovenden v. Lord Annesley, was, "that when a party does not by his bill bring himself within the rule of the court, the other party may by demurrer demand judgment, whether he ought to be compelled to answer. If the case of the plaintiff, as stated in the bill, will not entitle him to a decree, the judgment of the court may be required by demurrer, whether the defendant ought to be compelled to answer the bill." That, the court said, was matter of the law of a court of equity, to be determined according to its rules and principles.
Such is, undoubtedly, the established doctrine of this court as announced in many cases. In Maxwell v. Kennedy, supra, the court, speaking by Mr. Chief Justice Taney, approved the rule as announced by Lord Redesdale. After referring to Piatt v. Vattier, supra, and to McKnight v. Taylor, 1 How. 161, and Bowman v. Wathen, id. 189, it was said, that "the proper rule of pleading would seem to be that when the case stated by the bill appears to be one in which a court of equity will refuse its aid, the defendant should be permitted to resist it by demurrer. And as the laches of the complainant in asserting his claim is a bar in equity, if that objection is apparent on the bill itself, there can be no good reason for requiring a plea or answer to bring it to the notice of the court." In the more recent case of Badger v. Badger, supra, the court, speaking by *394 Mr. Justice Grier, said, that a party, who makes an appeal to the conscience of the Chancellor, "should set forth in his bill specifically what were the impediments to an earlier prosecution of his claim; how he came to be so long ignorant of his rights, and the means used by the respondent to fraudulently keep him in ignorance; and how and when he first came to a knowledge of the matters alleged in his bill; otherwise the Chancellor may justly refuse to consider his case, on his own showing, without inquiry whether there is a demurrer or formal plea of the Statute of Limitations contained in the answer." p. 95.
These principles are decisive of the case before us. It is plainly one of gross laches on the part of Stinchcomb and those claiming under him. His right under the deed of 1818, to repossess himself of the premises by paying rents and charges in arrear, accrued the moment Van Ness re-entered. But the assertion of it could not be safely neglected for an unreasonable length of time. The bill discloses no plausible, much less sufficient, explanation of the long delay ensuing, after 1833, without an attempt by Stinchcomb, his representatives or his heirs, to recover the property, by discharging the rents and charges in arrear, and re-entering, as might have been done, in pursuance of the provisions of that deed. On the contrary, the facts set out in the bill justify the conclusion either that he elected in his lifetime to abandon his claim, or that it was, in some way, satisfactorily arranged or discharged. The complainant and those whom she represents have slept too long upon their rights. The peace of society and the security of property demand that the presumption of right, arising from a great lapse of time, without the assertion of an adverse claim, should not be disturbed. In such cases, sound discretion requires that the court should withhold relief.
Some reference has been made to the decisions of the Supreme Court of Maryland, the laws of which State, as they existed on the 27th of February, 1801, except as since modified or repealed by Congress, continue in force in this District. It is only necessary to say that the principles to which we have referred have been steadily upheld by that court, not upon the ground of any changes in the law of the State since 1801, but in deference to the established doctrines governing courts of *395 equity in giving relief to those who seek the enforcement of antiquated demands. Hepburn's Case, 3 Bland (Md.), 95; Hawkins v. Chapman, 36 Md. 83; Nelson v. Hagerstown Bank, 27 id. 51; Syester v. Brewer, id. 288; Frazier v. Gelston, 35 id. 298.
For the reasons given, we are of opinion that the court below properly sustained the demurrer, and dismissed the bill for want of equity.
Decree affirmed.